department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number uil legend taxpayer state program dollar_figurex dear we have considered your ruling_request dated date regarding the federal_income_tax consequences associated with the operation of the program as described below facts taxpayer is an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and is classified as a type supporting_organization under sec_509 taxpayer’s articles of incorporation indicate that taxpayer was formed to benefit perform the functions of and carry out the public purposes of twelve organizations the supported organizations all but three of the supported organizations are corporations or governmental units described in sec_509 the remaining three supported organizations are exempt under sec_501 and would qualify as public_charities under sec_509 if they were described in sec_501 taxpayer was formed to operate a regional health information exchange in collaboration with another exempt_organization taxpayer has developed a clinical database the database’ which includes electronic medical and drug claims data compiled by participating health_plans patient prescription medication data and laboratory and test results and clinical messaging data providers use the information contained in the database to provide relevant patient- specific information for a set of diagnoses and preventive care procedures in addition the database provides physicians with alerts and reminders regarding the posting of laboratory results and the need to schedule upcoming patient treatments the program taxpayer and several participating major health_plans and health care providers in state collaborated to create program the program combines claims data from multiple health_plans and electronically submitted clinical data from providers to assist and evaluate performance and practice across an entire patient population not just among patients who are members of a particular health plan based upon the information collected in the database taxpayer provides reports to health care providers documenting their performance in a number of clinical quality and efficiency measures clinical quality reports physicians are able to use these reports to determine which patients require an intervention or treatment similar reports are also sent to health insurers that participate in program these reports allow health_plans to evaluate their insureds’ providers against the quality and efficiency measures noted above and reward providers accordingly in order to encourage higher levels of quality and efficiency in clinical care program includes treatment information for a large number of patients per measure for each provider resulting in statistically valid reports health-plan participation commercial and government health_plans participating health_plans pay a fee to taxpayer to participate in program the service fee an agreement between taxpayer and participating health_plans the participating health plan agreement sets forth the amount of the service fee and the responsibilities of both parties the amount of the service fee is primarily based on the number of subscribers in the participating health plan and is approximately percent lower for some government participating health_plans in some instances a participating health plan may provide an initial payment to enroll in the program against which its monthly service fees will be applied in addition taxpayer and participating health_plans may agree on alternate pricing for the development and creation of special or ad hoc reports under the terms of the participating health plan agreement participating health_plans are responsible for providing installing and maintaining all equipment software facilities and connections associated with their participation in program at their own expense participating health_plans deliver to taxpayer their enrollment data medical laboratory and prescription claims data provider data and other relevant information for their enrollees to be stored in the database participating health_plans are responsible for designing and implementing a plan for compensating physicians who choose to participate in program participating physicians this physician compensation plan must be based on the quality and efficiency of the participating physicians’ work participating health_plans are responsible for making these payments which could amount to up to dollar_figurex per physician per year depending on the physician’s performance on a number of quality measures taxpayer will not be involved in determining the compensation that a participating health plan will make to a participating physician the participating physician will receive compensation based solely on the criteria set forth by the participating health_plans in the physician compensation plans participating health_plans provide taxpayer with a periodic report disclosing the amount of aggregate compensation payments estimated to be made to each participating physician based upon clinical measures determined by the measures committee described below and quarterly reports that taxpayer issues requirements when establishing their physician compensation plans taxpayer requires that participating health_plans comply with the following minimum e e e e e the physician compensation plan must provide that upon completion of the first year that a participating physician is enrolled in program the participating physician automatically will receive a minimum payment in exchange for their participation in program the physician compensation plan maintained by each participating health plan must provide a financial incentive to participating physicians the financial incentive must be made available to participating physicians at least annually atleast of the program clinical measures described below that are approved to be used for incentive payments by specialty must be used to determine the quality portion of incentive payments under a physician compensation plan atleast of the quality related incentives available under a physician compensation plan must be based upon approved program clinical measures described below physician participation upon choosing to participate in program participating physicians enter into an agreement'with taxpayer the physician agreement however they are not required to pay taxpayer an enrollment or participation fee under the terms of the physician agreement the participating physicians are responsible for providing installing and maintaining at their expense all equipment software facilities and encryption devices necessary to provide taxpayer with their clinical data for storage in the database on a periodic basis participating physicians deliver to taxpayer the data needed to support measurement reporting including data related to lab services provided to and examinations of covered enrollees in the participating physician's office s upon enrolling in program participating physicians receive regular reports from taxpayer as well as alerts notifying them of test results out of approved range when patients are not in compliance with their treatment plan and when patients are due for routine screenings or follow-ups taxpayer's responsibilities taxpayer provides the overall management and administrative services for program to run effectively taxpayer inputs and manages the clinical data that it collects from participating physicians and participating health_plans in the database the participating health plan agreement and the physician agreement set forth taxpayer’s other responsibilities in connection with program among which taxpayer converts and stores electronic data into a workable format maintains appropriate security measures to protect the data stored on the database and prepares the following reports on at least a quarterly basis e taxpayer provides to each participating physician a clinical quality report showing e e e e measurement results for each of the participating physician’s patients that qualify for an approved program measurement taxpayer provides to each participating physician a summary of incentive payments reported by participating health_plans as having been made to the participating physician by a participating health plan during the report period a summary incentive report’ taxpayer provides to each participating health plan a summary of the aggregate incentive payments reported by all such plans as having been made to participating physicians through participating health plans’ physician compensation plans an aggregate incentive report’ taxpayer provides each participating health plan clinical quality reports for each participating health plan covered enrollee that taxpayer is able to determine is attributable to a participating physician that implicated an approved program measurement taxpayer will upon such terms and for additional compensation as may be mutually agreed upon between participating health_plans and taxpayer provide customized participating physician scorecards to participating health_plans in addition to the information contained in the database taxpayer shall accept for the purpose of incorporating into such scorecards additional non-clinical information taxpayer also coordinates a data reconciliation process to respond to participating health_plans and participating physicians who notify taxpayer about a clinical quality report summary incentive report or aggregate incentive report discrepancy taxpayer’s role in the data reconciliation process is to facilitate the reconciliation of data provided by the affected participating health_plans and participating physicians taxpayer makes any necessary corrections to the reports as determined by the data reconciliation process the measures committee among other responsibilities the program measures committee i selects nationally- recognized evidence-based measures to evaluate the quality and efficiency of the health care provided by the participating physicians ii develops processes designed to ensure fairness in reporting iii determines when measures are appropriate for public reporting and iv recommends to the administrative committee which measures should be used in physician compensation plans and how they might effectively be used currently the measures committee has identified measures clinical quality measures to evaluate the care that primary care participating physicians provide their patients subcommittees of the measures committee have begun work in determining appropriate measures for cardiologists and orthopedic physicians as the program continues to expand to additional specialty areas the measures committee will determine appropriate nationally-recognized measures for evaluating physician care within such specialties the administrative committee the program administrative committee is responsible for providing overall direction for program and for representing the interests of all program participants among other duties the administrative committee i addresses and resolves concerns raised by program participants ii determines program rules for participating health_plans and participating physicians iii determines minimum requirements for physician compensation plans iv recommends to participating health_plans which clinical measures should be used in physician compensation plans v reviews and considers for approval recommendations from the measures committee vi reviews and considers for approval program budgets and vii periodically reviews and evaluates taxpayer’s performance rulings requested taxpayer has requested the following rulings in connection with the circumstances described above taxpayer's management and facilitation of program furthers its charitable and educational_purposes under sec_501 of the code the merit-based compensation payments made by the participating health_plans to the participating physicians the clinical quality reports that participating physicians and participating health_plans receive in connection with the program participating physicians’ access to the database and any benefit in reduced expenses enjoyed by the participating health_plans do not constitute prohibited private_inurement or private benefit from taxpayer under sec_501 of the code neither the service fees received by taxpayer from participating health_plans in conjunction with program nor any other income received by taxpayer in connection with program will constitute unrelated_business_taxable_income to taxpayer under sec_512 of the code law sec_1_501_a_-1 of the treasury regulations the regulations’ provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable and other exempt purposes sec_1_501_c_3_-1 the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that to be organized and operated for one or more exempt purposes the organization must serve a public rather than a private interest sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes revrul_70_186 1970_1_cb_129 described a nonprofit organization formed and operated in preserving and improving a lake for public recreation the organization was financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake the ruling held that because the organization insured the continued use of the lake for public recreational purposes it was performing a charitable activity the benefits derived from the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities and that any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization's operations in fact it would have been impossible for the organization to accomplish its purposes without providing benefits to the lake front owners thus the service ruled that the organization was exempt under sec_501 revrul_73_313 1973_2_cb_174 holds that providing office facilities to attract a physician to a community that had no available medical services furthered the charitable purposes of promoting the health of the community the ruling states that certain facts are particularly relevant the demonstrated need for a physician to avert a real and substantial threat to the community evidence that the lack of a suitable office had impeded efforts to attract a physician the arrangements were at completely arm's length and there was no relationship between any person connected with the organization and the recruited physician the ruling states that under all the circumstances the arrangement used to induce the doctor to locate a practice in the area bears a reasonable relationship to promotion and protection of the health of the community and any private benefit to the physician is incidental to the public purpose achieved sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 of the code regularly carried on by the organization less certain deductions allowed which are directly connected with the carrying on of such trade_or_business computed with the modifications provided in b of the code sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved the american_recovery_and_reinvestment_act_of_2009 arra’ p l enacted date includes the provision of various economic incentives to encourage the use of health information_technology the conference_report to arra h rept 111th cong ist sess includes the following statement relating to these incentives pincite it is expected that nonprofit_organizations may be formed to as a result of the incentives and appropriations for health information_technology provided in this bill facilitate the electronic use and exchange of health-related information consistent with standards adopted by hhs and that such organizations may seek exemption from income_tax as organizations described in sec_501 consequently if a nonprofit organization otherwise organized and operated exclusively for exempt purposes described in sec_501 engages in activities to facilitate the electronic use or exchange of health-related information to advance the purposes of the bill consistent with standards adopted by hhs such activities will be considered activities that substantially further an exempt_purpose under sec_501 specifically the purpose of lessening the burdens of government private benefit attributable to cost savings realized from the conduct of such activities will be viewed as incidental to the accomplishment of the nonprofit organization's exempt_purpose analysis issue whether the management and facilitation of program furthers taxpayer's charitable and educational_purposes under sec_501 of the code taxpayer is organized and operated for charitable purposes so as to benefit perform the functions of and carry out the public purposes of its supported organizations - numerous governmental and health-related entities in state - by operating a health information exchange as a part of its operations taxpayer maintains a database that includes electronic medical and drug claims data compiled by health_plans and physicians program combines the claims data in the database to create patient summaries as well as clinical quality reports documenting the performance of participating physicians in a number of clinical quality and efficiency measures selected by taxpayer these reports are provided to participating health_plans to enable them to design and implement physician compensation plans under which the participating health_plans make payments to participating physicians based on the physicians’ performance as to each quality measure sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted sense and includes lessening the burdens of government the congress has said that activities to facilitate the electronic use or exchange of health- related information to advance the purposes of the american_recovery_and_reinvestment_act_of_2009 arra’ consistent with standards adopted by hhs are to be considered activities that substantially further an exempt_purpose under sec_501 of the code specifically the purpose of lessening the burdens of government see h_r rep no pincite conf_rep title xill of arra the hitech act pub l et seq establishes an office of the national coordinator to develop a nationwide health information_technology infrastructure that allows for the electronic use and exchange of information and that among other things e e e e e improves health care quality reduces medical errors reduces health disparities and advances the delivery of patient-centered medical_care reduces health care costs resulting from inefficiency medical errors inappropriate care duplicative care and incomplete information provides appropriate information to help guide medical decisions at the time and place of care promotes early detection prevention and management of chronic diseases promotes a more effective marketplace greater competition greater systems analysis increased consumer choice and improved outcomes in health care services and improves efforts to reduce health disparities taken together the act and the conference_report imply that activities that make use of health information_technology to improve health care quality and reduce health care costs promote the purposes of the act and are thus to be considered activities that further the charitable purpose of lessening the burdens of government program promotes the purposes of the act by using health information_technology to reduce healthcare costs improve healthcare quality and promote a more effective marketplace program uses health information_technology to improve healthcare quality by providing information to health care providers that helps them better monitor patient health and weliness using information from the database program assembles lab results immunizations diagnoses cardiology and radiology reports procedures and medication information in easy-to- read patient summaries that allow the physician to make best use of his or her time these reports allow physicians to track those patients who are due for preventive screening provide reminders for health screen interventions to make the best use of patient appointments enable early interventions and constituent support to those patients with chronic diseases provide physicians with comparisons of their care to the physician community as a whole as a way to identify best practices and enable physician offices to update information regularly to ensure accuracy of program reporting program uses health information_technology to reduce healthcare costs and promote a more effective marketplace by combining a health information exchange with a multi-carrier pay-for- performance program it encourages providers to attain evidence-based clinical outcomes in order to improve the quality safety and efficiency of health care in state program’s patient summaries provide physicians with comprehensive up-to-date health data that promotes earlier interventions and more consistent follow-up care for patients with chronic diseases a critical first step in capping healthcare costs program generates clinical quality reports documenting the performance of health care providers against clinical quality measures selected by taxpayer's measures committee these reports eliminate the complexity and ease the burden of physicians in complying with federal mandates for health information_technology use and reporting further program provides a structure for participating health_plans to reimburse physicians based on improvements in patient outcomes the evidence-based measures selected by the measures committee to be included in the clinical quality reports allow participating health_plans to evaluate their insureds’ providers and under a physician compensation plan that each participating health plan is required to adopt as part of the program reward those providers that qualify for an approved program measurement by lessening the burdens of government through the use of health information_technology to improve health care quality and reduce health care costs program serves charitable purposes within the meaning of sec_1_501_c_3_-1 consequently the management and facilitation of the program furthers taxpayer's charitable purposes within the meaning of sec_501 issue whether the merit-based compensation payments made by the participating health_plans to the participating physicians the clinical quality reports that participating physicians and participating health_plans receive in connection with the program participating physicians’ access to the database and any benefit in reduced expenses enjoyed by the participating health_plans do not constitute prohibited inurement or private benefit from taxpayer under sec_501 of the code program provides services but not payments to participating physicians and participating health_plans neither of which is a private_shareholder_or_individual as defined in sec_1 a - c with respect to taxpayer and the merit-based compensation payments made to participating physicians under physician compensation plans are determined by and are paid from the assets of the participating health_plans not from the assets of taxpayer therefore the management and facilitation of program would not result in the inurement of taxpayer’s net_earnings to the benefit of private shareholders or individuals within the meaning of sec_1 c - c however in addition to the inurement prohibition under sec_1_501_c_3_-1 an organization is not considered to be operated exclusively for one or more charitable purposes unless it serves a public and not a private interest the ultimate members of a charitable_class need not always be the direct and immediate beneficiaries of a charitable organization’s programs in order for the organization to be operated exclusively for charitable purposes activities that do not directly serve charitable ends may nevertheless benefit the community if the ultimate result of those activities is the achievement of a charitable purpose see revrul_73_313 while the direct and immediate beneficiaries of program are the participating physicians and participating health_plans the ultimate beneficiaries of program are the general_public of state who will enjoy better health care at lower costs on account of program furthermore the regulations permit an insubstantial amount of private benefit without jeopardizing an organization’s exempt status private benefit is considered insubstantial if it is both qualitatively and quantitatively incidental a private benefit is qualitatively incidental if it is indirect or unintentional or if it is a necessary concomitant of the activity which benefits the public at large in the sense that the benefit to the public cannot be achieved without necessarily benefiting certain private individuals a benefit is quantitatively incidental only if it is insubstantial when compared with the public benefit conferred participating physicians’ access to the database and the clinical quality reports that participating physicians and health_plans receive in connection with the program confer private benefits on those physicians and plans that are qualitatively incidental because those benefits are a necessary concomitant of the activities that benefit the general_public that is patients will enjoy the benefits of improved health care quality and earlier detection prevention and management of chronic diseases only if their physicians and health_plans receive the information contained in the reports produced by program the participating physicians and health_plans in the form of reduced costs is insubstantial in comparison to the public benefits bestowed by program indeed the congress in its report on the hitech act explicitly said that any cost saving realized from the conduct of activities to facilitate the electronic use or exchange of health-related information to advance the purposes of the act should be viewed as incidental to the accomplishment of exempt purposes likewise the benefits provided to see revrul_70_186 consequently the activities undertaken by taxpayer in connection with its management and facilitation of program will not result in or constitute inurement within the meaning of sec_1_501_c_3_-1 or impermissible private benefit within the meaning of sec_1 c - d ii issue whether the service fees received by taxpayer from participating health_plans in connection with program constitute unrelated_business_taxable_income to taxpayer under sec_512 taxpayer derives income from program by imposing a service fee on participating health_plans these fees are used to maintain the program’s database and to provide management and consultation services with respect to the program program is a trade_or_business within the meaning of sec_1_513-1 because it is an activity that produces income from the performance of services insofar as program is conducted on a continuous basis it is considered to be regularly carried on within the meaning of sec_1_513-1 thus unless the conduct of program is substantially related to taxpayer’s exempt purposes or function within the meaning of sec_1_513-1 the service fees would be considered unrelated_business_taxable_income under sec_1_512_a_-1 taxpayer’s exempt_purpose is to benefit perform the functions of and carry out the public purposes of its twelve supported organizations by operating a regional health information exchange as described above the conduct of the program in which all the supported organizations participate substantially furthers taxpayer's charitable purposes by adding value to the health information exchange in ways that improve the health care of the citizens of state and reduce the costs of participating health_plans including governmental health_plans thereby lessening the burdens of government likewise any special or ad hoc reports derived from information in the database supplement the clinical quality reports and incentive reports provided to the participating health_plans and serve to reduce health care costs and promote a more effective marketplace greater competition greater systems analysis and increased consumer choice thereby lessening the burdens of government and benefiting all of taxpayer's supported organizations therefore the service fees and any fees received for the development and generation of ad hoc or special reports for participating health_plans are income from a trade_or_business that is substantially related to taxpayer's exempt_purpose and should not be considered unrelated_business_taxable_income within the meaning of sec_512 of the code this is true whether the service fees are paid on a monthly basis or the participating health plan makes an initial payment against which the monthly service fees are applied conclusions based on the information provided we rule as follows taxpayer's management and facilitation of program furthers its charitable and educational_purposes under sec_501 of the code the merit-based compensation payments made by the participating health_plans to the participating physicians the clinical quality reports that participating physicians and participating health_plans receive in connection with the program participating physicians’ access to the database and any benefit in reduced expenses enjoyed by the participating health_plans do not constitute prohibited private_inurement or private benefit from taxpayer under sec_501 of the code neither the service fees received by taxpayer from participating health_plans in conjunction with program nor any fees received by taxpayer in connection with the development and creation of special or ad hoc reports for participating health_plans under program will constitute unrelated_business_taxable_income to taxpayer under sec_512 of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely elizabeth c kastenberg acting manager exempt_organizations technical group enclosure notice
